DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to applicant’s to applicant’s amendments received on 12/23/2020.
Claim 13 and 14 are cancelled. Claims 1, 3, 6, 8, 10, 15, 17, 18, and 20 are amended. Claims 1-12 and 15-20 are considered in this Office Action. Claims 1-12 and 15-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated new grounds of rejections set forth in this Office Action. 
Applicant’s amendments have been considered, the 35 U.S.C. 112(a) rejection is withdrawn.
Applicant’s amendments have been considered, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant’s amendments have been considered, Applicant’s amendments overcome 35 U.S.C. 103 rejection.

Response to Arguments
In accordance to applicant’s amendments filed and applicant’s arguments, claim 6 is cancelled, and therefore 35 U.S.C. 112(a) rejection to the claim is withdrawn.
Applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments. 
Applicant argues that the amended claims recite additional elements beyond the alleged judicial exception and integrate the exception into a practical application. Taking amended claim 1 as an example, at least the following elements should also be identified as additional elements beyond the alleged judicial exceptions: “control-variable sampling”, “training trips with a balanced distribution of trips with incidents and trips without incidents”, “training a trip-evaluation machine learning model”, and “training a driver-evaluation machine learning model.” As explained above, none of these additional elements is directed to "certain methods of organizing human activity" as alleged by the Examiner. 
The examiner respectfully disagrees. The examiner notes the identified additional element provided by the applicant recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. It is noted that “control-variable sampling”, “training trips with a balanced distribution of trips with incidents and trips without incidents”, “training a trip-evaluation machine learning model”, and “training a driver-evaluation machine learning model” fall under the scope of mental process. The examiner further notes that the sampling of i.e., two historical trips and training said data can be performed by a human using pen and paper. Further, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). It is first noted that the claims recite limitation that fall under the "certain methods of organizing human activity" grouping.
Next the applicant asserts that the specific training data sampling steps recited in the pending claims are designed to provide a technical solution to a technical problem. the feature "filtering the driver pool to obtain a qualified driver pool ... wherein the qualified driver pool has a reduced size in comparison to the driver pool; and feeding the qualified driver pool to a dispatch engine" recited in amended claim 1 leads to an improvement to the technical field. This technical improvement is explained in the specification: "once the qualified driver pool is obtained, it is sent to a dispatch engine that matches a driver from the qualified driver pool with the trip order. The qualified driver pool has a reduced size and contains more reliable drivers." Specification, para. [28]. Because the volume of data to be transferred to the dispatch engine is reduced, the data transfer cost is reduced, and the amount of data to be processed by the dispatch engine is also reduced. In comparison to the existing solutions, the recited method further filters and reduces the driver candidates in order to improve the data processing efficiency.
The examiner respectfully disagrees. Examiner emphasizes that no technical improvement has been shown. Applicant's claims have not been shown to improve the driver dispatch system, but instead merely utilize a graphical user interface of a general purpose computer to collect information, analyze the information, and display results of the analysis, though without producing any meaningful change or improvement to a GUI, to the computer, or to any technology or technical process.  Applicant's Specification describes generic and/or conventional off-the-shelf computing devices for implementing the invention (See, e.g., Fig. 6), and implementing the displaying in a computer-based interface does not elevate the claims beyond utilizing a general purpose computer.  
Accordingly, Applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
In accordance to applicant’s amendments filed, the 35 U.S.C. 103 rejection to the claims are withdrawn.  See notice of allowance section for further explanation set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-12), the system (claims 15-17) and the non-transitory computer readable storage medium (claim 18-20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Further, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). The claims further recites concepts of commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are: a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising: sampling training trips from historical trips, wherein the historical trips include trips with incidents and trips without incidents, and the sampling uses control-variable sampling to generate training trips with a balanced distribution of trips with incidents and trips without incidents, the control-variable sampling comprises: selecting a first historical trip having an incident as a first training trip of the plurality of training trips; determining a passenger and a driver, each associated with the first historical trip; determining a first set of additional historical trips associated with the passenger; determining a second set of additional historical trips associated with the driver; and selecting one or more training trips of the plurality of training trips from at least one of: the first set of additional historical trips or the second set of additional historical trips; extracting passenger features, driver features, and trip order features from the training trips; -7Application No. 17/133,457 Attorney Docket No. 55KS-320178 training a trip-evaluation machine learning model based on (1) the passenger features and the trip order features extracted from the training trips, and (2) the trip outcome labels to generate trip-risk scores for given trip orders; training a driver-evaluation machine learning model based on the driver features extracted from the training trips and the trip outcome labels to determine a driver- risk score for a given driver; receiving the trip order and a driver pool, the driver pool comprising a plurality of drivers; assigning a trip risk category selected among a plurality of trip risk categories to the trip order by using the trained trip-evaluation machine learning model; obtaining one or more dispatch rules learned; generating a plurality of driver-risk scores for drivers in the driver pool using the trained driver-evaluation machine learning model; filtering the driver pool to obtain a qualified driver pool for the trip order based on the plurality of driver-risk scores of the drivers and the one or more dispatch rules, wherein the qualified driver pool has a reduced size in comparison to the driver pool; and feeding the qualified driver pool to a dispatch engine, wherein the dispatch engine assigns a driver in the qualified driver pool to the trip order.  Claims 1 and 18 recite substantially the same limitation as claim 15 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform operations, receiving information (extra-solution activity), feeding information to an engine (post-solution activity), and non-transitory computer-readable storage medium to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 6 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform operations, receiving information, feeding information to an engine, and non-transitory computer-readable storage medium.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable Subject Matter
Claim 1-12 and 15-20 would be allowable, if they were amended in such a way to overcome the 35 USC 101 rejection set forth in the action.
The closet prior art of record is Yuanyuan Pao (US 2018/0288568 A1, hereinafter “Pao”), Abhinav Vij (US 2017/0140293 A1, hereinafter “Vij”), Lingyu Zhang (US 2018/0025407 A1, hereinafter “Zhang”), Rachel Edelshteyn Allen (US 2019/0016343 A1, hereinafter “Allen”), and Gil Arditi (US 2019/0197430 A1, hereinafter “Arditi”). The combination of prior art of record are directed towards a method, system, and non-transitory computer readable medium comprising selecting, by the computing system, a first historical trip having an incident as a first training trip of the plurality of training trips; determining, by the computing system, a passenger and a driver, each associated with the first historical trip; determining, by the computing system, a first set of additional historical trips associated with the passenger; determining, by the computing system, a second set of additional historical trips associated with the driver; and selecting, by the computing system, one or more training trips of the plurality of training trips from at least one of: the first set of additional historical trips or the second set of additional historical trips;  training a driver-evaluation machine learning model based on the driver features extracted from the training trips and the trip outcome labels to determine a driver- risk score for a given driver; receiving, by the computing system, a trip order and a driver pool, the driver pool comprising a plurality of drivers; -2Application No. 17/133,457 Attorney Docket No. 55KS-320178assigning, by the computing system by using the trained trip-evaluation machine learning model, a trip risk category selected among a plurality of trip risk categories to the trip order; obtaining, by the computing system, one or more dispatch rules learned; filtering, by the computing system, the driver pool to obtain a qualified driver pool for the trip order based on the plurality of driver-risk scores of the drivers and the one or more dispatch rules; and feeding, by the computing system, the qualified driver pool to a dispatch engine. wherein the dispatch engine assigns a driver in the qualified driver pool to the trip order. However, the prior art of record does not teach or render obvious the limitation of sampling, by a computing system, training trips from historical trips, wherein the historical trips include trips with incidents and trips without incidents, and the sampling uses control-variable sampling to generate training trips with a balanced distribution of trips with incidents and trips without incidents, the control-variable sampling; extracting passenger features, driver features, and trip order features from the training trips; training a trip-evaluation machine learning model based on (1) the passenger features and the trip order features extracted from the training trips, and (2) the trip outcome labels to generate trip-risk scores for given trip orders; generating, by the computing system, a plurality of driver-risk scores for drivers in the driver pool using the trained driver-evaluation machine learning model: filtering, by the computing system, the driver pool to obtain a qualified driver pool for the trip order based on the plurality of driver-risk scores of the drivers and the one or more dispatch rules, wherein the qualified driver pool has a reduced size in comparison to the driver pool. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200387839 A1
ESTIMATING PASSENGER INCOME LEVEL ON A RIDESHARING PLATFORM
NI; Zetian et al.
US 20140322676 A1
METHOD AND SYSTEM FOR PROVIDING  DRIVING QUALITY FEEDBACK AND AUTOMOTIVE SUPPORT
Raman; Madhusudan

US 20110059693 A1
Shared transport system and service network
O'Sullivan; Sean
US 20180342034 A1
NON-TRIP RISK MATCHING AND ROUTING FOR ON-DEMAND TRANSPORTATION SERVICES
Kislovskiy; Dima et al.
US 20130006876 A1
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR GEO-SPECIFIC VEHICLE PRICING
Swinson; Michael et al.
US 20180012151 A1
SYSTEM AND METHOD FOR CUSTOMIZABLE PRESCHEDULED DISPATCHING FOR TRANSPORTATION SERVICES
Wang; Kevin Sunlin
US 20170364821 A1
METHOD AND SYSTEM FOR ANALYZING DRIVER BEHAVIOUR BASED ON TELEMATICS DATA
MATHUR; Raghav et al.
US 20170075536 A1
OPERATOR TAG SEARCH SYSTEM
Cho; Frank Seo et al.
US 20150294422 A1
ASSESSING ASYNCHRONOUS AUTHENTICATED DATA SOURCES FOR USE IN DRIVER RISK MANAGEMENT
Carver; Christopher J. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683